Citation Nr: 0738894	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30, based on the need for convalescence following 
cervical spine surgery in April 2005.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran  served on active duty from September 1965 to 
February 1967.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's claim for a 
temporary total rating under 38 C.F.R. § 4.30, based on the 
need for convalescence following cervical spine surgery in 
April 2005.   

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Following the RO's preparation and mailing of the most recent 
supplemental statement of the case in February 2006, the RO, 
in connection with the veteran's application to reopen his 
claim for service connection for a cervical spine disorder, 
obtained additional documentary evidence in the form of VA 
outpatient records in July 2006, which are relevant to the 
certified appellate issue.  As there is no signed waiver of 
RO consideration of this evidence, the RO must address it and 
issue an appropriate supplemental statement of the case 
pursuant to 38 C.F.R. § 19.31 (2007).  

It is evident that no attempt has been made to solicit a VA 
Form 646, Statement of Accredited Representative in an 
Appealed Case, from the veteran's appointed service 
representative.  In order to ensure the veteran's receipt of 
due process of law, the local representative must be provided 
an opportunity to present written argument on the veteran's 
behalf. 

The RO must also ensure compliance with VCAA's duties to 
notify and assist, consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 C.F.R. § 3.159 
(2007) prior to reajudicating the claim on appeal. 

The Board further notes that, in the veteran's substantive 
appeal, received by the RO in September 2005, he requested an 
RO hearing, and such a proceeding was scheduled to occur in 
December 2005.  On the date in question, the veteran 
participated in an informal conference with the RO's decision 
review officer and there is of record a report of such 
conference.  It is unclear from the record whether the 
veteran chose to participate in the informal conference in 
lieu of a formal hearing and whether he desires to appear for 
an RO hearing.  This matter should be clarified.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran must be contacted in 
writing for the specific purpose of 
ascertaining whether he continues to 
desire an RO hearing as to the matter on 
appeal, and, if he responds in the 
affirmative, the RO must undertake all of 
the necessary actions to afford the 
veteran such a hearing.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for a temporary total rating 
under 38 C.F.R. § 4.30, based on the need 
for convalescence following cervical 
spine surgery in April 2005.  The veteran 
must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

3.  Thereafter, the RO must readjudicate 
the veteran's claim for a temporary total 
rating under 38 C.F.R. § 4.30, based on 
the need for convalescence following 
cervical spine surgery in April 2005, on 
the basis of all the evidence of record, 
including the VA outpatient treatment 
records obtained by the RO and added to 
the record in July 2006, and all 
governing law and regulations.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence, 
inclusive of the VA treatment records 
obtained by the RO in July 2006, and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should then be 
allowed for a response.  

4.  Lastly, the RO should afford the 
veteran's local representative an 
opportunity to provide a VA Form 646 or a 
statement in lieu of that form in which 
any contentions or argument in support of 
the veteran's entitlement to the benefit 
herein sought on appeal are set forth.  
The case should then be returned to the 
Board for further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


